Citation Nr: 0608968	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-12 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for status-post 
deviated nasal septum, with persistent obstruction of the 
right nares.

2.	Entitlement to service connection for status-post deviated 
nasal septum, with persistent obstruction of the right nares.

3.	Entitlement to service connection for an acquired 
psychiatric disorder, claimed as anxiety and panic disorders, 
secondary to status-post deviated nasal septum.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which denied claims for service connection for 
status-post deviated nasal septum with persistent obstruction 
of the right nares, and for anxiety and panic disorders, 
claimed as secondary to status-post deviated naval septum.  
In a prior March 1979 decision, the RO denied service 
connection for status-post deviated septum.  Hence, there 
must be new and material evidence to reopen this claim.  The 
Board must make the threshold preliminary determination on 
whether to reopen, irrespective of what the RO did, before 
considering the underlying claim on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For the reasons set forth below, the Board is reopening the 
veteran's claim for service connection for status-post 
deviated nasal septum, and then remanding the remaining 
claims for service connection for status-post deviated nasal 
septum on the merits, as well as for an acquired psychiatric 
disorder, to the RO via the Appeals Management Center (AMC) 
in Washington, DC, for further development and consideration.  
VA will notify him if further action is required on his part 
concerning the latter claims.







FINDINGS OF FACT

1.	In its March 1979 rating decision, the RO denied the 
veteran's original claim for service connection for status-
post deviated nasal septum, with persistent obstruction of 
the right nares, and the veteran was notified of that 
determination through correspondence dated later that month.  

2.	At least some of the new evidence that has been received 
since the March 1979 denial was not previously of record, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for status-post deviated nasal septum.


CONCLUSIONS OF LAW

1.	The RO's March 1979 decision denying the claim for service 
connection for status-post deviated nasal septum, with 
persistent obstruction of the right nares, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.201 
(2005).

2.	Some of the additional evidence received since that 
decision, however, is new and material; thus, the claim for 
service connection for status-post deviated nasal septum is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).



The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that it would aid in substantiating the claim.  
The VCAA also requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform them of which portion of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Since the Board is reopening the claim for service connection 
for status-post deviated septum, there is no need to address 
the VCAA notice requirement in connection with this matter.  
As will be explained in the remand section below, further 
measures are necessary for VA to comply with the VCAA, before 
deciding the merits of the underlying claim for service 
connection (as well as the additional claim for a psychiatric 
disorder, as secondary to that disability).  However, at this 
point, since the Board is reopening the claim and deferring 
discussion of the VCAA until the necessary development is 
completed, there is no possibility of prejudicing the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Furthermore, there is likewise no need for consideration of 
whether there has been sufficient VCAA notice to comply with 
the recent decision of the U. S. Court of Appeals for 
Veterans Claims (Court) in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (Vet. App. March 6, 2003).  In this recent precedent 
case, the Court addressed the applicability of the VCAA to 
situations, as here, where the veteran has filed a petition 
to reopen a previously denied claim for service connection 
and the petition to reopen is granted, and one or more claims 
for service connection (including the reopened claim for 
service connection on the merits) are being remanded for 
additional development.  According to the Dingess/Hartman 
holding, VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  And as previously defined by 
the courts, those five elements are:  (1) veteran's status; 
(2) existence of a disability; (3) connection between 
military service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection" (or 
even, as here, a petition to reopen a previously denied and 
unappealed claim for service connection), VA must review the 
information and evidence presented with the claim and provide 
the veteran notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  The 
Dingess/Hartman holding went on to indicate this includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this particular case at hand, although the March 2001 VCAA 
notice letter that was sent to the veteran did not address 
either the degree of disability or effective date of the 
disability, regarding either the claims for service 
connection for     status-post deviated septum on the merits, 
or for anxiety and panic disorders, as the Board is remanding 
both claims for further development, this will provide the 
opportunity for issuance of a corrective VCAA letter that 
addresses all pertinent elements of these claims in 
accordance with the Dingess/Hartman holding.  

Petition to Reopen

Service connection may be established for any current 
disability that is the result of a disease or injury 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303(a).

The record reflects that the RO originally denied the 
veteran's claim for service connection for status-post 
deviated nasal septum, with persistent obstruction of the 
right nares, by way of a rating decision dated in November 
1978.  It was noted as the justification for this denial, 
that the veteran had a deviated nasal septum condition that 
pre-existed military service, and that he did not have any 
additional trauma to the nose that occurred therein (i.e., 
which might otherwise warrant service connection on the basis 
of aggravation of pre-existing condition during service 
beyond its natural progression, in accordance with 38 
U.S.C.A. § 1153 and 38 C.F.R. § 3.306).  The RO observed that 
while the veteran had undergone a septorhinoplasty in service 
intended to alleviate his septal deviation condition, this 
procedure was remedial in nature and no unusual scarring or 
disfigurement was noted.  While in December 1978 he requested 
further RO consideration of the claim in light of additional 
evidence, in a March 1979 rating action, the RO continued the 
denial of the claim.  The veteran was notified of the March 
1979 determination through correspondence dated later that 
month.   

Hence, the March 1979 rating decision became final and 
binding on the veteran based on the evidence then of record.  
See U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.204 (2005).  This, in turn, means there must be 
new and material evidence since that decision to reopen his 
claim and warrant further consideration of it on a de novo 
basis.  38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156 
(2005); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The Board must determine whether new and material evidence 
has been received since the RO's March 1979 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156 (2005), in particular, 
resulting from the VCAA, only apply to applications to reopen 
that were received on or after August 29, 2001.  Here, the 
veteran's petition to reopen his claim was received in 
January 2001, before that cutoff date.  So the previous 
version of 38 C.F.R. §3.156(a) (2001), providing the former 
definition of new and material evidence, applies to his 
current appeal.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously 
submitted that bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative or redundant, and which by itself or in 
connection with evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In the Hodge decision, the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince VA to grant 
a claim.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

Here, the additional evidence that has been associated with 
the veteran's claims file since the prior final March 1979 
denial consists of VA outpatient treatment records from the 
Coatesville and Wilmington VA Medical Centers (VAMCs) dated 
from October 2000 to February 2004, and various personal 
statements submitted by the veteran.  

On review of this additional evidence, one item in 
particular, a July 2002 report from an ear, nose and throat 
(ENT) specialist, is material to the disposition of the 
veteran's claim.  The report indicates the veteran had an 
operation during service to correct a deviated nasal septum, 
followed by what the ENT specialist considered a careless 
post-operative procedure.  The ENT specialist observed the 
veteran presently had some scarring in the nasal region and 
related symptoms, and that he had options to pursue his 
unfavorable result/complication.  In providing this 
conclusion, the above report represents a favorable viewpoint 
on the issue of etiology.  This opinion was not of record at 
the time of the prior RO denial on the grounds that the 
veteran's deviated septum pre-existed service and was not 
aggravated therein.  While this report does not conclusively 
show the claimed condition is due to service, it nonetheless 
raises at least a reasonable possibility that such a causal 
link may exists.  Also, it is not required that the opining 
physician have reviewed the veteran's service records for his 
report to constitute material evidence, since the credibility 
of evidence is presumed for adjudication of a petition to 
reopen.  See Justus, 3 Vet. App. at 513.  The July 2002 
report is therefore so significant that it must be considered 
to fairly decide the claim.  

Accordingly, new and material evidence has been received that 
warrants reopening the claim for service connection for 
status-post deviated nasal septum, and reconsideration of the 
underlying claim for service connection on the merits. 
See, e.g., Hickson v. West, 11 Vet. App. 374, 378 (1998).


ORDER

The petition to reopen the claim for service connection for 
status-post deviated nasal septum, with persistent 
obstruction of the right nares, is granted, subject to the 
Board's further development of the evidence concerning this 
claim in the remand that follows.


REMAND

As mentioned, the VCAA became effective on November 9, 2000.                       
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

Furthermore, as also alluded to, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
the Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim, including:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  

In this case, the veteran already has received a March 2001 
VCAA notice letter from the RO pertaining to the general 
legal requirements for establishing his entitlement to 
service connection.  But an additional VCAA letter is 
warranted that also includes notice of the degree of 
disability and effective date elements of the claims on 
appeal, consistent with the recent holding in Dingess/Hartman 
as referenced above.  This will also afford the RO 
opportunity to provide VCAA notice that is specific to the 
issues that are presently under consideration, 
of service connection for status-post deviated nasal septum 
and for a psychiatric disorder secondary to that claimed 
condition.

Moreover, based upon the current medical findings of record, 
VA examination is also needed in regard to the claim for 
service connection for status-post deviated nasal septum.  
The veteran's service medical records (SMRs) show that during 
a July 1966 outpatient consultation, he first reported having 
had several nose fractures preceding service.  Then in 
February 1967, he underwent a septorhinoplasty, with the 
diagnosis on discharge of deviated nasal septum, and external 
hump deformity of the nose, both existing prior to service.  
In a September 1967 follow-up evaluation, he reported there 
was some scarring on the tip of the nose he felt was related 
to his surgery.  And more recently, in July 2002, a VA 
physician has noted the presence of scarring, mild reduction 
in nasal valve capacity, and other conditions which he stated 
may have been the residuals of complications from the 
February 1967 surgical procedure during service.

Hence, the veteran should undergo an examination by an ENT to 
obtain a more definitive opinion initially, as to whether the 
veteran had a deviated septum condition that pre-existed 
service, and if so, whether it underwent any aggravation 
therein due to complications of his septorhinoplasty 
procedure -- and if such condition did not pre-exist service, 
whether it is otherwise related to military service.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).



Also, with regard to the additional claim for service 
connection for an acquired psychiatric disorder (including 
anxiety and panic disorders), since the veteran has alleged 
as the sole basis of entitlement in relation to this claim, a 
secondary medical relationship to status-post deviated nasal 
septum, this claim will warrant further evidentiary 
development only in the event that the primary condition of 
status-post deviated septum is deemed to be service-related.  
See Allen v. Brown, 7 Vet. App. 439 (1995), citing 38 C.F.R. 
§ 3.310(a).  Provided that the evidence of record (including 
the results of the above-requested examination) tends to show 
the presence of a relationship between the claimed status-
post deviated septum and the veteran's service, he should 
undergo another examination specifically to ascertain whether 
the deviated septum condition has either caused or 
contributed to the development of a psychiatric disorder - 
including whether a psychiatric disorder has been chronically 
aggravated by the deviated septum condition.

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:
	
1.	Prior to any further adjudication of 
the claims on appeal for service 
connection for status-post deviated 
nasal septum (with persistent 
obstruction of the right nares), and 
for an acquired psychiatric disorder 
secondary to status-post deviated 
septum, send the veteran another VCAA 
letter in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
and all other applicable legal 
precedent.  This correspondence must 
provide him with notice as to any 
information, and any medical or lay 
evidence, not previously provided to VA 
that is necessary to substantiate these 
claims.  Also apprise him of the 
evidence he is responsible for 
obtaining and submitting, and the 
evidence VA will obtain on his behalf, 
and request that he submit any 
additional evidence in his possession 
that pertains to the claims.

Additionally, this correspondence, 
consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), must include 
an explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).

2.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment at the Wilmington VAMC since 
February 2004, and associate all 
records obtained with his claims file.  

3.	Schedule the veteran for a VA 
examination with an ENT to determine 
the current status and likely etiology 
of his claimed status-post deviated 
nasal septum, with persistent 
obstruction of the right nares.  The 
physician is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) the veteran 
currently has one or more residuals of 
a deviated nasal septum condition 
(status-post a corrective surgical 
procedure in service) 
that are etiologically related to his 
military service -- this includes 
determining whether the veteran had a 
deviated nasal septum condition that 
pre-existed military service, and if 
so, whether it underwent any 
aggravation (i.e., a permanent 
worsening beyond a natural increase in 
severity) due to his February 1967 
septorhinoplasty or another incident of 
service.

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  Also, in 
order to facilitate making these 
important determinations, the examiner 
should review the relevant medical 
history in the veteran's claims file, 
to include both the July 2002 report 
from a physician at the Wilmington VAMC 
and a complete copy of this remand.  

4.	Only if further evidence is obtained 
suggesting there is an association 
between the veteran's status-post 
deviated septum and his service, he 
should undergo VA psychiatric 
examination to determine the nature and 
severity of any present acquired 
psychiatric disorder.  If one or more 
psychiatric conditions are diagnosed, 
then the examiner is requested to opine 
as to whether the condition(s) is/are 
at least as likely as not proximately 
due to or the result of his status-post 
deviated nasal septum condition.  
If the additional evidence obtained 
thus far is unfavorable to the 
underlying claim for status-post 
deviated septum, then another 
examination specifically for an 
acquired psychiatric disorder is 
unnecessary.

5.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

6.	Then readjudicate the claims for 
service connection for status-post 
deviated nasal septum (with persistent 
obstruction of the right nares), and 
for an acquired psychiatric disorder 
secondary to status-post deviated 
septum, in light of the additional 
evidence obtained.  If the claims are 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


